Exhibit 10.1

[Execution Version]

 

 

 

SIXTH AMENDMENT TO

CREDIT AGREEMENT

dated as of

June 19, 2013

among

PETROQUEST ENERGY, INC.,

as Parent,

PETROQUEST ENERGY, L.L.C.,

as Borrower,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

and

The Lenders Party Hereto

 

 

WELLS FARGO BANK, N.A.,

as Syndication Agent,

and

CAPITAL ONE, N.A.,

as Documentation Agent

 

 

J.P. MORGAN SECURITIES LLC,

as Lead Arranger

 

 

 



--------------------------------------------------------------------------------

SIXTH AMENDMENT TO CREDIT AGREEMENT

THIS SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Sixth Amendment”) dated as of
June 19, 2013, is among PETROQUEST ENERGY, INC., a Delaware corporation, as the
Parent, PETROQUEST ENERGY, L.L.C., a Louisiana limited liability company, as the
Borrower, JPMORGAN CHASE BANK, N.A., as Administrative Agent, and the Lenders
party hereto.

R E C I T A L S

WHEREAS, the Parent, the Borrower, the Administrative Agent and the Lenders are
parties to that certain Credit Agreement dated as of October 2, 2008, as amended
by that certain First Amendment to Credit Agreement dated as of March 24, 2009,
that certain Second Amendment to Credit Agreement dated as of September 30,
2009, that certain Third Amendment to Credit Agreement dated as of August 5,
2010, that certain Fourth Amendment to Credit Agreement dated as of October 3,
2011 and that certain Fifth Amendment to Credit Agreement dated as of March 29,
2013 (as otherwise amended, restated, supplemented or modified from time to
time, the “Credit Agreement”), pursuant to which the Lenders have made certain
loans to and extensions of credit for the account of the Borrower; and

WHEREAS, the Borrower has advised Administrative Agent and the Lenders that the
Borrower intends to purchase certain Oil and Gas Properties pursuant to the Gulf
of Mexico Purchase Agreement (as defined in the Credit Agreement as amended
pursuant hereto); and

WHEREAS, in connection with the entry into the Gulf of Mexico Purchase
Agreement, the Parent desires to enter into, or to cause the Borrower to enter
into, a commitment letter, together with any term sheets attached thereto, with
a group of banks led by JPMorgan Chase Bank, N.A. to arrange certain senior
unsecured bridge loans in an aggregate amount up to $185,000,000 to be available
to fund the Gulf of Mexico Acquisition (as defined in the Credit Agreement as
amended pursuant hereto); and

WHEREAS, the Parent desires to issue and sell in an offering (the “Debt
Offering”) led by J.P. Morgan Securities Inc. up to $200,000,000 in
aggregate principal amount of new senior unsecured notes; and

WHEREAS, the Borrower intends to finance the Gulf of Mexico Acquisition with the
proceeds of the issuance of new senior notes pursuant to the Debt Offering,
proceeds from the senior unsecured bridge loans described above and/or
Borrowings under the Credit Agreement in an aggregate amount up to $200,000,000
(the “Acquisition Financing”); and

WHEREAS, the Borrower has requested that the Maximum Credit Amounts of certain
Lenders be increased concurrent with the consummation of the Gulf of Mexico
Acquisition; and

WHEREAS, the Borrower has requested that the Borrowing Base be increased to
$200,000,000 concurrent with the consummation of the Gulf of Mexico Acquisition;
and

WHEREAS the parties desire to amend the Credit Agreement to permit the
Acquisition Financing and to increase the Maximum Credit Amounts of certain
Lenders and in certain other respects, and the parties desire to provide for the
increase in the Borrowing Base in each case as more particularly set forth
herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms. Each capitalized term used herein (including, without
limitation, in the preamble and recitals) but not otherwise defined herein has
the meaning given such term in the Credit Agreement, including, to the extent
the context so requires, after giving effect to the amendments to the Credit
Agreement contained in this Sixth Amendment. Unless otherwise indicated, all
article and section references in this Sixth Amendment refer to articles and
sections of the Credit Agreement.

Section 2. Amendments to Credit Agreement.

2.1 Amendments to Section 1.02.

(a) The definition of “Agreement” is hereby amended and restated as follows:

“Agreement” means this Credit Agreement, as amended by the First Amendment, the
Second Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment
and the Sixth Amendment as the same may from time to time be further amended,
modified, supplemented or restated.

(b) The definition of “Permitted Refinancing Debt” is hereby amended and
restated as follows:

“Permitted Refinancing Debt” means Debt (for purposes of this definition, “new
Debt”) incurred in exchange for, or proceeds of which are used to refinance, all
of any other Debt (the “Refinanced Debt”); provided that (a) such new Debt is in
an aggregate principal amount not in excess of the sum of (i) the aggregate
principal amount then outstanding of the Refinanced Debt (or, if the Refinanced
Debt is exchanged or acquired for an amount less than the principal amount
thereof to be due and payable upon a declaration of acceleration thereof, such
lesser amount) and (ii) an amount necessary to pay any fees and expenses
including premiums, related to such exchange or refinancing; (b) such new Debt
has a stated maturity no earlier than stated maturity of the Refinanced Debt and
an average life no shorter than the average life of the Refinanced Debt
(provided, that if the Refinanced Debt is the Bridge Loan Facility, such new
Debt shall have a stated maturity that is not earlier than six (6) months after
the Maturity Date and shall not provide for scheduled amortization prior to the
stated maturity); (c) such new Debt has a stated interest rate that is a
market-based rate; (d) such new Debt does not contain any covenants which are
materially more onerous to the Parent and its Subsidiaries than those imposed by
the Refinanced Debt and (e) such new Debt (and any guarantees thereof) is
otherwise on terms and documentation satisfactory to the Administrative Agent.

 

2



--------------------------------------------------------------------------------

(c) The definition of “Senior Indenture” is hereby amended and restated as
follows:

“Senior Indenture” means, individually and collectively, (a) that certain
Indenture dated as of August 19, 2010 between Parent and The Bank of New York
Mellon Trust Company, N.A., as Trustee, as supplemented by that certain First
Supplemental Indenture dated as of August 19, 2010 between Parent, Borrower, the
Subsidiary Guarantors identified therein and The Bank of New York Trust Company,
N.A., as Trustee, pursuant to which the Senior Notes due 2017 were issued,
(b) any indenture (including any supplemental indenture with respect to the
indenture described in the preceding clause (a)), note purchase agreement or
other agreement pursuant to which any senior notes described in
Section 9.02(k)(i)(B) and (C) are issued, and (c) any indenture, note purchase
agreement or other agreement pursuant to which any Permitted Refinancing Debt is
issued, in each case, as hereafter amended or supplemented pursuant to
Section 9.04(b).

(d) The definition of “Senior Notes” is hereby amended and restated as follows:

“Senior Notes” means (a) the Borrower’s Senior Notes due 2017, and (b) any
senior notes issued by the Borrower pursuant to Section 9.02(k)(i)(B) and (C).

(e) The following definitions are added where alphabetically appropriate

“ASC” means the Financial Accounting Standards Board Accounting Standards
Codification, as in effect from time to time.

“Bridge Loan Facility” means a bridge loan facility in an amount up to
$185,000,000 which may be provided to the Parent on terms set forth in the term
sheet for the bridge loan facility as provided by the Borrower to the
Administrative Agent on or prior to the Sixth Amendment Effective Date or on
such other terms reasonably acceptable to the Administrative Agent.

“Bridge Loans” means loans made to the Parent pursuant to the Bridge Loan
Facility.

“Converted Term Loan” has the meaning set forth in Section 9.02(k)(i)(A).

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

“GOM-H” means GOM-H Exploration, LLC, a Delaware limited liability company.

 

3



--------------------------------------------------------------------------------

“GOM-H Acquisition” means the acquisition of the GOM-H Properties pursuant to
the GOM- H Purchase Agreement.

“GOM-H Properties” means the Oil and Gas Properties to be acquired by the
Borrower pursuant to the GOM-H Purchase Agreement as described on Exhibits A, B
and D to the GOM-H Purchase Agreement.

“GOM-H Purchase Agreement” means that certain Purchase and Sale Agreement dated
as of June 19, 2013 by and among the Borrower, as Buyer, and GOM-H, as Seller, a
true, complete and correct copy (including, without limitation, all schedules,
exhibits, attachments and amendments thereto) of which has been provided by the
Borrower to the Administrative Agent on or prior to the Sixth Amendment
Effective Date.

“Gulf of Mexico Acquisition” means, collectively, the HH Acquisition and the
GOM-H Acquisition.

“Gulf of Mexico Properties” means, collectively, HH Properties and the GOM-H
Properties.

“Gulf of Mexico Purchase Agreement” means collectively the HH Purchase Agreement
and the GOM-H Purchase Agreement.

“HH Acquisition” means the acquisition of the HH Properties pursuant to the HH
Purchase Agreement.

“HH Properties” means the Oil and Gas Properties to be acquired by the Borrower
pursuant to the HH Purchase Agreement as described on Exhibits A, B and D to the
HH Purchase Agreement.

“HH Purchase Agreement” means: (i) that certain Purchase and Sale Agreement
dated as of June 19, 2013 by and among the Borrower, as Buyer, and Hall-Houston
Exploration II, L.P., as Seller, a true, complete and correct copy (including,
without limitation, all schedules, exhibits, attachments and amendments thereto)
of which has been provided by the Borrower to the Administrative Agent on or
prior to the Sixth Amendment Effective Date, (ii) that certain Purchase and Sale
Agreement dated as of June 19, 2013 by and among the Borrower, as Buyer, and
Hall-Houston Exploration III, L.P., as Seller, a true, complete and correct copy
(including, without limitation, all schedules, exhibits, attachments and
amendments thereto) of which has been provided by the Borrower to the
Administrative Agent on or prior to the Sixth Amendment Effective Date and
(iii) that certain Purchase and Sale Agreement dated as of June 19, 2013 by and
among the Borrower, as Buyer, and Hall-Houston Exploration IV, L.P., as Seller,
a true, complete and correct copy (including, without limitation, all schedules,
exhibits, attachments and amendments thereto) of which has been provided by the
Borrower to the Administrative Agent on or prior to the Sixth Amendment
Effective Date.

 

4



--------------------------------------------------------------------------------

“Senior Exchange Notes” has the meaning set forth in Section 9.02(k)(i)(A).

“Senior Notes due 2017” means the Borrower’s $150,000,000 10% Senior Notes
issued under the indenture and supplemental indenture described in clause (a) of
the definition of “Senior Indenture”.

“Sixth Amendment” means the Sixth Amendment to Credit Agreement dated as of
June 19, 2013 among the Parent, the Borrower, the Administrative Agent, and the
Lenders party thereto.

“Sixth Amendment Effective Date” has the meaning set forth in the Sixth
Amendment.

2.2 Amendment to Section 8.01. Section 8.01 of the Credit Agreement is hereby
amended to add a new clause (s) which shall read in full as follows:

(s) Certificate of Responsible Officer – Qualified ECP Guarantor Status.
Concurrently with any delivery of financial statements under Section 8.01(a) or
Section 8.01(b), a certificate of a Responsible Officer, which certificate shall
identify which of the Parent, the Borrower, any Subsidiaries thereof and any
Guarantors are or are not Qualified ECP Guarantors as of the date of delivery of
such certificate.

2.3 Amendment to 8.14. Section 8.14 of the Credit Agreement is hereby amended to
add new clause (c) which shall read in full as follows:

(c) The Parent and the Borrower shall not, and shall not permit any of their
Subsidiaries to, permit to exist any Lien on any “building” or “manufactured
(mobile) home” (each as defined in Regulation H promulgated under the Flood
Insurance Laws) except Excepted Liens.

2.4 Amendment to Section 9.01(a). Section 9.01(a) of the Credit Agreement is
hereby amended to read in full as follows:

(a) Ratio of Total Debt to EBITDAX. The Parent will not, at any time, permit its
ratio of Total Debt as of such time to EBITDAX for any period of four
consecutive fiscal quarters ending (i) on or prior to June 30, 2013 to be
greater than 3.0 to 1.0 and (ii) on or after September 30, 2013, to be greater
than 3.5 to 1.0; provided, that for purposes of calculating such ratio with
respect to the four-fiscal quarter periods ending
September 30, 2013, December 31, 2013 and March 31, 2014, respectively,
(i) EBITDAX for the four-fiscal quarter period ending September 30, 2013, shall
be deemed to equal EBITDAX for the fiscal quarter ending September 30, 2013,
multiplied by four (4), (ii) EBITDAX for the four-fiscal quarter period ending
December 31, 2013, shall be deemed to equal EBITDAX for the two-fiscal quarter
period ending December 31, 2013, multiplied by two (2), and (iii) EBITDAX for
the four-fiscal quarter period ending March 31, 2014, shall be deemed to equal
EBITDAX for the three-fiscal quarter period ending

 

5



--------------------------------------------------------------------------------

March 31, 2014, multiplied by four-thirds (4/3); and provided further that if
any Debt described in Section 9.02(k) is incurred on or prior to June 30, 2013,
such Debt shall be excluded from Total Debt for purposes of testing compliance
with this covenant on June 30, 2013.

2.5 Amendment to Section 9.02. Section 9.02 of the Credit Agreement is hereby
amended by amending and restating clause (h) and inserting a new clause
(k) which clauses shall read in full as follows:

(h) Debt (i) under the Senior Notes due 2017 and any guarantees thereof, the
principal amount of which does not exceed $150,000,000 in the aggregate, and
(ii) Debt which constitutes Permitted Refinancing Debt of such Senior Notes due
2017 and any guarantees thereof;

(k) Debt (i) incurred to finance the Gulf of Mexico Acquisition in a stated
principal amount of up to $200,000,000 consisting of one or more of:

(A) Bridge Loans; provided, that the Bridge Loans shall be on the terms and
conditions set forth in the Bridge Commitment and otherwise on terms and
conditions approved by the Administrative Agent, such approval not to be
unreasonably conditioned, delayed or withheld; and further provided, that in the
event such Bridge Loans are not refinanced with proceeds of Permitted
Refinancing Debt on or before the maturity date of such Bridge Loans, the Bridge
Loans will be converted to senior unsecured term loans as provided in the
paragraph labeled “Maturity” of Exhibit B incorporated into the Bridge
Commitment and the Borrower shall pay the “Rollover Fee” as set forth in such
paragraph (such loans, the “Converted Term Loan”); and further provided, that in
the event the Converted Term Loan is not refinanced with proceeds of Permitted
Refinancing Debt on or before the maturity date of such Converted Term Loan, at
the option of each lender under the Bridge Loan Facility, in accordance with the
terms of the Bridge Commitment, the Converted Term Loan of such Lender may be
exchanged in whole or in part for senior exchange notes having the terms set
forth in the Bridge Commitment (the “Senior Exchange Notes”).

(B) additional senior unsecured notes issued pursuant to a supplemental
indenture to and under the indenture and supplemental indenture described in
clause (a) of the definition of “Senior Indenture” and any guarantees thereof;
and

(C) one or more additional classes of senior, unsecured notes and any guarantees
thereof; provided, that any senior, unsecured notes issued pursuant to this
clause (C) shall (1) have a stated maturity not earlier than seven years
following the date of issuance, (2) not require scheduled amortization,
redemption a sinking fund or similar requirement prior to the stated maturity,
(3) not have terms which are more onerous to the Borrower than the terms of the
Senior Notes due 2017, and (4) otherwise contain terms and conditions approved
by the Administrative Agent, such approval to not be unreasonably conditioned,
delayed or withheld;

 

6



--------------------------------------------------------------------------------

The Borrower shall be permitted to incur the Debt contemplated by clauses
(B) and (C) above prior to the consummation of the Gulf of Mexico Acquisition;
provided, that (i) the Borrower has the right to Redeem such Debt without
material premium or penalty in the event the Gulf of Mexico Purchase Agreement
is terminated without closing of the Gulf of Mexico Acquisition and (ii) the
proceeds of such Debt are placed in escrow pending the consummation of the Gulf
of Mexico Acquisition, and thereafter used solely to fund the purchase price of
the Gulf of Mexico Acquisition or Redeem such debt in the event that the Gulf of
Mexico Purchase Agreement is terminated without closing of the Gulf of Mexico
Acquisition, which escrow arrangements and Redemption rights shall be on terms
and conditions approved by the Administrative Agent, such approval not to be
unreasonably conditioned, delayed or withheld.

(ii) Debt which constitutes Permitted Refinancing Debt with respect to any Debt
described in preceding clause (k)(i) and any guarantees thereof.

2.6 Amendment to Section 9.04(a)(iv). Section 9.04(a)(iv) of the Credit
Agreement is hereby amended to read in full as follows:

(iv) so long as no Default, Event of Default or Borrowing Base Deficiency exists
or would result therefrom, the Borrower may declare and pay dividends to Parent,

2.7 Amendment to Section 9.04(b). Section 9.04(b) of the Credit Agreement is
hereby amended to read in full as follows:

(b) Redemption of Senior Notes and Bridge Loans; Amendment of Senior Indenture
and Bridge Loan Facility. It will not, and will not permit any of its
Subsidiaries to, prior to the date that is ninety-one (91) days after the
Maturity Date: (i) call, make or offer to make any optional or voluntary
Redemption of or otherwise optionally or voluntarily Redeem (whether in whole or
in part) the Senior Notes, the Bridge Loans, the Converted Term Loan, Senior
Exchange Notes or any Permitted Refinancing Debt in respect thereof; provided
that the Borrower and/or the Parent may prepay the Senior Notes and/or the
Bridge Loans, the Converted Term Loan and the Senior Exchange Notes with the
proceeds of any Permitted Refinancing Debt or with the net cash proceeds of any
sale of Equity Interests (other than Disqualified Capital Stock) of the Parent
and, in the case of Senior Notes, following the completion of a tender offer
which is substantially concurrent with the incurrence of such Permitted
Refinancing Debt; or (ii) amend, modify, waive or otherwise change, consent or
agree to any amendment, modification, waiver or other change to, any of the
terms of the Senior Notes, the Bridge Loan Facility, the Converted Term Loan,
the Senior Exchange Notes or any Permitted Refinancing Debt or the Senior
Indenture if the effect thereof would be to shorten its maturity or average life
or increase the amount of any payment of principal thereof or increase the rate
or shorten any period for payment of interest thereon.

 

7



--------------------------------------------------------------------------------

2.8 Amendment to Section 9.05. The first sentence of Section 9.05 of the Credit
Agreement is hereby amended to read in full as follows:

The Parent and the Borrower will not, and will not permit any of their
Subsidiaries to, make or permit to remain outstanding any Investments in or to
any Person, except that the foregoing restriction shall not apply to:

2.9 Amendment to Section 9.05(i). Section 9.05(i) of the Credit Agreement is
hereby amended to add a proviso at the end of the first sentence therein which
proviso shall read in full as follows:

; provided, that, the Borrower shall not complete the Gulf of Mexico Acquisition
if Liquidity, calculated on a pro forma basis after giving effect to such
acquisition, including any Borrowings made to finance such acquisition, is less
than $40,000,000.

2.10 Amendment to Section 9.12(d)(ii). Section 9.12(d)(ii) of the Credit
Agreement is hereby amended to read in full as follows:

(ii) if such sale or other disposition of Oil and Gas Property or Subsidiary
owning Oil and Gas Properties under this clause (d) included in the most
recently delivered Reserve Report during any period between two successive
Scheduled Redetermination Dates has a fair market value in excess of five
percent (5%) of the Borrowing Base as then in effect (as determined by the
Administrative Agent), individually or in the aggregate, the Borrowing Base
shall be reduced, effective immediately upon such sale or disposition, by an
amount equal to the value (as determined by the Administrative Agent and
approved by the Required Lenders), if any, attributed to such Property in the
Borrowing Base based on the most recently delivered Reserve Report and

2.11 Replacement of References to FAS. The Credit Agreement is hereby amended to
(i) delete the reference therein to “FAS 123R” and replace such reference with a
reference to “ASC 718 and/or ASC 505-50, as applicable”, (ii) delete each
reference therein to “FAS 133” and replace each such reference with a reference
to “ASC 815” and (iii) delete each reference therein to “FAS 143” and replace
each such reference with a reference to “ASC 410”.

Section 3. Borrowing Base and Maximum Credit Amount Increase. In reliance on the
representations, warranties, covenants and agreements contained in this Sixth
Amendment and the satisfaction of each condition precedent set forth in
Section 5 hereof:

(a) the Borrowing Base shall be increased to $200,000,000 effective upon the
completion of the Gulf of Mexico Acquisition; provided, that, if any amendment,
modification or waiver of the Gulf of Mexico Purchase Agreement results in a
decrease in the purchase price set forth in the Gulf of Mexico Purchase
Agreement of more than 10% in the aggregate as a result of

 

8



--------------------------------------------------------------------------------

any of the following (either individually or collectively and without
duplication): (i) Oil and Gas Properties being removed from the Gulf of Mexico
Properties being acquired pursuant to the Gulf of Mexico Purchase Agreement,
(ii) Title Defects and/or Environmental Defects (as such terms are defined in
the Gulf of Mexico Purchase Agreement) and/or casualty losses and preferential
rights or consents, (iii) the termination of the GOM-H Purchase Agreement, or
(iii) any combination of the preceding clauses (i), (ii) and (iii), the
Borrowing Base increase set forth in this Section 3 shall be reduced, effective
immediately upon the completion of the Gulf of Mexico Acquisition, to an amount
determined by the Administrative Agent and approved by each Lender in its sole
discretion; provided, further that, if a Scheduled Redetermination or Interim
Redetermination occurs from and after the date hereof but prior to the date of
completion of the Gulf of Mexico Acquisition, for any such Scheduled
Redetermination or Interim Redetermination, any adjustment to the Borrowing Base
resulting from the Gulf of Mexico Acquisition will be determined at the time of,
and in connection with, such Scheduled Redetermination or Interim
Redetermination. Upon the increase to the Borrowing Base pursuant to this
Section 3, the Borrowing Base shall remain at the newly increased amount until
the next Scheduled Redetermination, Interim Redetermination or other adjustment
of the Borrowing Base pursuant to the terms of the Credit Agreement (including,
without limitation, adjustments pursuant to Section 8.13(c), Section 8.16 and
Section 9.12(d) of the Credit Agreement). The Lenders and the Borrower agree
that the redetermination provided for in this Section 3 shall constitute an
Interim Redetermination of the Borrowing Base requested by the Borrower for
purposes of Section 2.07(b) of the Credit Agreement; and

(b) Annex I to the Credit Agreement shall be replaced in its entirety with the
Annex I attached hereto and Annex I attached hereto shall be deemed to be
attached as Annex I to the Credit Agreement effective contemporaneously with the
completion of the HH Acquisition, including any funding of a Borrowing to
provide a portion of the Gulf of Mexico Acquisition Financing; provided, that,
after giving effect to this Sixth Amendment and any Borrowings made on or prior
to satisfaction of each condition precedent set forth in Section 5 hereof:
(i) each Lender who holds Loans in an aggregate amount less than its Applicable
Percentage (after giving effect to this Sixth Amendment and the completion of
the HH Acquisition) of all Loans shall advance new Loans which shall be
disbursed to the Administrative Agent and used to repay Loans outstanding to
each Lender who holds Loans in an aggregate amount greater than its Applicable
Percentage of all Loans, (ii) each Lender’s participation in each Letter of
Credit, if any, shall be automatically adjusted to equal its Applicable
Percentage (after giving effect to this Sixth Amendment and the completion of
the HH Acquisition), and (iii) such other adjustments shall be made as the
Administrative Agent shall specify so that the Revolving Credit Exposure
applicable to each Lender equals its Applicable Percentage (after giving effect
to this Sixth Amendment and the completion of the HH Acquisition) of the
aggregate Revolving Credit Exposure of all Lenders.

Section 4. Conditions Precedent. The amendments to the Credit Agreement
contained in Section 2 hereof shall be effective on the date (the “Sixth
Amendment Effective Date”) that each of the following conditions precedent is
satisfied or waived in accordance with Section 12.02 of the Credit Agreement
(provided, that, for the avoidance of doubt, the increase of the Borrowing Base
and the Maximum Credit Amount pursuant to Section 3 hereof shall be effective
upon the satisfaction of each of the conditions precedent contained in this
Section 4 and of each of the conditions precedent contained in Section 5 below):

 

9



--------------------------------------------------------------------------------

4.1 Counterparts. The Administrative Agent shall have received from each of the
Lenders, the Borrower and each Guarantor, counterparts (in such number as may be
requested by the Administrative Agent) of this Sixth Amendment signed on behalf
of such Persons.

4.2 Fees and Expenses. The Borrower shall have paid to Administrative Agent any
and all fees and expenses payable to Administrative Agent or the Lenders
pursuant to or in connection with this Sixth Amendment.

4.3 Purchase Agreements. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower certifying true, accurate
and complete copies of the final execution versions of the Gulf of Mexico
Purchase Agreement including, without limitation, any and all material side
letters, agreements, documents and certificates and all schedules, exhibits,
attachments and amendments thereto.

4.4 Organization/Existence/Authority Documents. The Administrative Agent shall
have received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of the Borrower and each Guarantor, the authorization of this Sixth
Amendment and the transactions contemplated hereby, and any other legal matters
relating to the Borrower, the Guarantors and this Sixth Amendment.

4.5 Opinions. The Administrative Agent shall have received opinions of counsel
to the Borrower and each Guarantor, favorably opining as to such matters as the
Administrative Agent may reasonably request.

4.6 Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent or counsel to the Administrative Agent may
reasonably request.

4.7 No Default/No Event of Default/No Borrowing Base Deficiency. No Default,
Event of Default or Borrowing Base Deficiency shall have occurred and be
continuing.

The Administrative Agent is hereby authorized and directed to declare this Sixth
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 4. Such declaration shall be final,
conclusive and binding upon all parties to the Credit Agreement for all
purposes.

Section 5. Conditions Precedent to Borrowing Base and Maximum Credit Amount
Increase. The increase of the Borrowing Base and the Maximum Credit Amount
provided for in Section 3 hereof shall be subject to the satisfaction of each of
the following conditions precedent in addition to the satisfaction of each
condition precedent contained in Section 4 hereof:

5.1 Gulf Of Mexico Acquisition. The Borrower shall have completed the Gulf of
Mexico Acquisition: (i) pursuant to the Gulf of Mexico Purchase Agreement
substantially in the form provided to Administrative Agent pursuant to
Section 4.3 hereof and without amendment modification or waiver, except as
expressly permitted pursuant to Section 5.8 hereof, and pursuant thereto shall
have acquired good and defensible title to all of the Gulf of

 

10



--------------------------------------------------------------------------------

Mexico Properties free and clear of all Liens, except Liens permitted by
Section 9.03 of the Credit Agreement (excluding only those Gulf of Mexico
Properties which are permitted to be excluded pursuant to Section 5.8 hereof),
(ii) on or prior to September 30, 2013 and (iii) in accordance with the terms of
the Credit Agreement, including, without limitation, the minimum Liquidity
requirement under Section 9.05(i) of the Credit Agreement.

5.2 Mortgages/Mortgage Amendments and Title.

(a) The Administrative Agent shall have received from the Borrower such duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of Mortgages (and such other assignments, conveyances, amendments,
agreements, and other writings including, without limitation, UCC-1 financing
statements, and tax affidavits, if any, required) granting the Administrative
Agent a Lien on the Gulf of Mexico Properties being acquired by the Borrower
and/or each Guarantor such that after giving effect to the execution and
delivery thereof, the Administrative Agent shall be reasonably satisfied that
the Security Instruments will, when properly executed and recorded, create first
priority, perfected Liens (except for Excepted Liens, but subject to the
provisos at the end of such definition) on Oil and Gas Properties comprising at
least 80% of the total value of the Borrower’s and its Subsidiaries’ Oil and Gas
Properties (which shall include the Gulf of Mexico Properties) for the purposes
of establishing the Borrowing Base.

(b) The Administrative Agent shall have received title information in form and
substance reasonably satisfactory to the Administrative Agent setting forth the
status of title on at least 80% of the total value of all of the Borrower’s and
its Subsidiaries’ Oil and Gas Properties (which shall include the Gulf of Mexico
Properties) evaluated by the Administrative Agent in its determination of the
Borrowing Base established pursuant to Section 3 hereof.

5.3 Lien Releases. The Administrative Agent shall have received evidence
satisfactory to it that (a) all Liens on the Gulf of Mexico Properties being
acquired by the Borrower and/or each Guarantor (other than Liens permitted by
Section 9.03 of the Credit Agreement) (if any) have been released and/or
terminated, subject only to the filing of applicable terminations and releases.

5.4 Borrowing Base Increase Fee. Administrative Agent shall have received, for
the benefit of the Lenders, a Borrowing Base increase fee in an amount equal to
thirty seven and a half (37.5) basis points (0.375%) of the amount that the
Borrowing Base established pursuant to Section 3 hereof exceeds the Borrowing
Base in effect immediately prior to giving effect to such increase in the
Borrowing Base.

5.5 Organization/Existence/Authority Documents. The Administrative Agent shall
have received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of the Borrower and each Guarantor, the authorization of the Gulf of
Mexico Acquisition and each of the Security Instruments contemplated by
Section 5.2 of this Sixth Amendment and any other legal matters relating thereto
as the Administrative Agent shall reasonably request.

 

11



--------------------------------------------------------------------------------

5.6 Environmental Assessment. The Administrative Agent shall be reasonably
satisfied with the environmental condition of the Gulf of Mexico Properties
being acquired by the Borrower and/or each Guarantor and shall have received a
copy of any environmental site assessments in the possession or control of the
Borrower or any Subsidiary that was performed within the past three (3) years on
any Oil and Gas Property comprising the Gulf of Mexico Properties being acquired
by the Borrower and/or each Guarantor.

5.7 Opinions. The Administrative Agent shall have received opinions of counsel
to the Borrower and each Guarantor, favorably opining as to such matters as the
Administrative Agent may reasonably request.

5.8 Acquisition Documents. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower certifying: (a) a true,
accurate and complete copy of the Gulf of Mexico Purchase Agreement which shall
be in the form provided to the Administrative Agent prior to the date hereof
pursuant to Section 4.3 hereof, and including any and all side letters, material
agreements, documents, certificates, amendments, modifications or waivers
thereto since the delivery of such documents pursuant to Section 4.3 hereof,
which documents shall contain terms and conditions reasonably acceptable to the
Administrative Agent, (b) that the Borrower is acquiring the Gulf of Mexico
Properties in accordance with the terms of the Gulf of Mexico Purchase Agreement
in the form provided to Administrative Agent prior to the date hereof (without
waiver or amendment of any term or condition thereof, or any exercise by the
Borrower of any right thereunder which would be materially adverse to the
interests of the Lenders; provided, that, for the avoidance of doubt, any
amendment, modification or waiver that results in a decrease in the purchase
price set forth in the Gulf of Mexico Purchase Agreement of more than 10% in the
aggregate as a result of any of the following (either individually or
collectively and without duplication): (i) Oil and Gas Properties being removed
from the Gulf of Mexico Properties being acquired pursuant to the Gulf of Mexico
Purchase Agreement, (ii) Title Defects and/or Environmental Defects (as such
terms are defined in the Gulf of Mexico Purchase Agreement) and/or casualty
losses and preferential rights or consents, (iii) the termination of the GOM-H
Purchase Agreement, or (iii) any combination of the preceding clauses (i),
(ii) and (iii), shall, in each case, not be deemed to be materially adverse to
the interest of the Lenders but shall result in an automatic decrease to the
amount of the increase to the Borrowing Base set forth in Section 3 hereto as
provided therein); (c) as to the final purchase price for the Gulf of Mexico
Properties after giving effect to all adjustments as of the closing date
contemplated by the Gulf of Mexico Purchase Agreement, (d) that all governmental
and third party consents and authorizations of the Gulf of Mexico Acquisition
required to be obtained by the Parent, the Borrower or any Subsidiary have been
obtained and are in full force and effect, (e) that no Material Adverse Effect
(as defined in the Gulf of Mexico Purchase Agreement) shall have occurred, and
(f) true, accurate and complete copies of other related documents and the
accuracy of other information as the Administrative Agent shall have reasonably
requested.

5.9 Notes. The Administrative Agent shall have received duly executed Notes
payable to the order of each Lender whose Maximum Credit Amount will change as a
result of the amendment to Annex I to the Credit Agreement set forth herein,
with such Note being in a principal amount equal to its Maximum Credit Amount as
indicated on Annex I to the Credit Agreement (as amended hereby).

 

12



--------------------------------------------------------------------------------

5.10 Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent or special counsel to the Administrative
Agent may reasonably request.

5.11 No Default/No Event of Default/No Borrowing Base Deficiency. No Default,
Event of Default or Borrowing Base Deficiency shall have occurred and be
continuing after giving effect to the increase in the Borrowing Base and the
completion of the Gulf of Mexico Acquisition.

For avoidance of doubt, by agreement of the parties hereto, notwithstanding the
above-referenced consummation of the Gulf of Mexico Acquisition, and references
to the Gulf of Mexico Properties and the Gulf of Mexico Purchase Agreement,
which are components of the Gulf of Mexico Acquisition, the conditions set forth
in this Section 5 shall be satisfied by Borrower upon the consummation of only
the HH Acquisition regarding the HH Properties pursuant to the HH Purchase
Agreement, and all foregoing requirements set forth in this Section 5 shall be
adjusted accordingly and shall refer not to the Gulf of Mexico Acquisition, the
Gulf of Mexico Properties or the Gulf of Mexico Purchase Agreement, but to refer
instead to the consummation of the HH Acquisition regarding the HH Properties
pursuant to the HH Purchase Agreement, as the context may require; provided,
that, for purposes of any calculation of the Borrowing Base in accordance with
Section 3(a) hereof due to a decrease of more than 10% in the aggregate of the
purchase price set forth in the Gulf of Mexico Purchase Agreement, such initial
purchase price for purposes of such calculation shall nonetheless be deemed to
include both the HH Properties and the GOM-H Properties.

Section 6. Miscellaneous.

6.1 Confirmation. The provisions of the Credit Agreement, as amended by this
Sixth Amendment, shall remain in full force and effect following the
effectiveness of this Sixth Amendment.

6.2 Ratification and Affirmation; Representations and Warranties. Each of the
Borrower and each Guarantor hereby (a) ratifies and affirms its respective
obligations under, and acknowledges, renews and extends its respective continued
liability under, each Loan Document to which it is a party and agrees that each
Loan Document to which it is a party remains in full force and effect, except as
expressly amended hereby, notwithstanding the amendments contained herein and
(b) represents and warrants to the Lenders that, as of the date hereof, after
giving effect to the terms of this Sixth Amendment: (i) all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct as of such
specified earlier date, (ii) no Default has occurred and is continuing and
(iii) no Material Adverse Effect shall have occurred.

6.3 Loan Document. This Sixth Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.

 

13



--------------------------------------------------------------------------------

6.4 Counterparts. This Sixth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Sixth Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.

6.5 NO ORAL AGREEMENT. THIS SIXTH AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS AND ANY SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES PAYABLE
TO THE ADMINISTRATIVE AGENT CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDE ANY AND ALL
PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT
MATTER HEREOF AND THEREOF. THIS SIXTH AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

6.6 GOVERNING LAW. THIS SIXTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

6.7 Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its out-of-pocket costs and expenses incurred in
connection with this Sixth Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

6.8 Severability. Any provision of this Sixth Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

6.9 Successors and Assigns. This Sixth Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

[SIGNATURES BEGIN NEXT PAGE]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
duly executed as of the date first written above.

 

BORROWER:       PETROQUEST ENERGY, L.L.C.      

/s/ J. Bond Clement

     

J. Bond Clement

     

Executive Vice President, Chief Financial Officer

     

and Treasurer

PARENT:       PETROQUEST ENERGY, INC.      

/s/ J. Bond Clement

     

J. Bond Clement

     

Executive Vice President, Chief Financial Officer

     

and Treasurer

GUARANTOR:       TDC ENERGY, LLC      

/s/ J. Bond Clement

     

J. Bond Clement

     

Executive Vice President, Chief Financial Officer

     

and Treasurer

 

Signature Page to Sixth Amendment to Credit Agreement - PetroQuest Energy, Inc.



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

AND LENDER

   

JPMORGAN CHASE BANK, N.A.

individually, as a Lender, as Administrative Agent and as Issuing Bank

    By:  

/s/ Ryan J. Aman

      Ryan J. Aman       Authorized Officer

 

Signature Page to Sixth Amendment to Credit Agreement - PetroQuest Energy, Inc.



--------------------------------------------------------------------------------

LENDER:     WELLS FARGO BANK, N.A.     By:  

/s/ Brett Steele

    Name:   Brett Steele     Title:   Vice President

 

Signature Page to Sixth Amendment to Credit Agreement - PetroQuest Energy, Inc.



--------------------------------------------------------------------------------

LENDER:     CAPITAL ONE, N.A.     By:  

/s/ Matthew Molero

    Name:   Matthew Molero     Title:   Vice President

 

Signature Page to Sixth Amendment to Credit Agreement - PetroQuest Energy, Inc.



--------------------------------------------------------------------------------

LENDER:     IBERIABANK     By:  

/s/ W. Bryan Chapman

    Name:   W. Bryan Chapman     Title:   Executive Vice President

 

Signature Page to Sixth Amendment to Credit Agreement - PetroQuest Energy, Inc.



--------------------------------------------------------------------------------

LENDER:     WHITNEY BANK     By:  

/s/ William Jochetz

    Name:   William Jochetz     Title:   Vice President

 

Signature Page to Sixth Amendment to Credit Agreement - PetroQuest Energy, Inc.



--------------------------------------------------------------------------------

ANNEX I

LIST OF MAXIMUM CREDIT AMOUNTS

 

Name of Lender

   Applicable Percentage     Maximum Credit Amount  

JPMorgan Chase Bank, N.A.

     23.00 %    $ 34,500,000   

Wells Fargo Bank, N.A.

     20.00 %    $ 30,000,000   

Capital One, N.A.

     20.00 %    $ 30,000,000   

Iberiabank

     20.00 %    $ 30,000,000   

Whitney Bank

     17.00 %    $ 25,500,000   

TOTAL

     100.00 %    $ 150,000,000   

 

Annex I